DETAILED ACTION
Claim(s) 1-18 are presented for examination. 
Claims 1 and 9 are amended.
Claims 3, 4, 11 and 12 are canceled.
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on June 29th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,949,266 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in an interview with Sungyeop Chung (Reg. # 64,130) on Tuesday June 29th, 2021 via electronic mail (see attached interview summary).

The application has been amended as follows:
	Claims 1 and 9 are amended
	Claims 3, 4, 11 and 12 are canceled (see attached claim listing).


Response to Arguments
Applicant’s arguments, (see remarks pages 6-9 of 10) filed April 20th, 2021 with respect to rejection of claim(s) 1-18 under 35 U.S.C. § 102 have been fully considered, and are persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claims 1 and 9 are allowed. 
	Claim(s) 2, 5-10 and 13-18 are also allowable for being dependent on an allowable base claim (claim 1 or 9) as set forth above.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Furuskär et al. (US Pub. No.: 2014/0086203 A1) discloses:
	“In step 520, the network node 410 signals to the wireless terminal 420, first information from which a power offset for subframes of the first type is derivable, and second information from which a power offset for subframes of the second type is derivable. The first power offset represents a relation between a power level for transmitting reference signals and the first power level, and the second power offset represents a relation between the power level for transmitting reference signals, and the second power level. As has been described above, these power offset values are needed by the wireless terminal 420 for correctly demodulating the data channel (PDSCH), and to be able to generate CQI reports...” [See Furuskär, fig. 5: Step “520”, pg. 4, ¶41 lines 1-12].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469